SEABURY, J.
This action was brought to recover 60 per cent, of the disbursements made and expenses incurred by the plaintiffs in dissolving a corporation and organizing a new corporation, under an oral contract alleged to have been made by the plaintiffs and one Ginsberg, acting on behalf of the defendant corporation. Assuming that the contract was made, the evidence is insufficient to establish that Ginsberg was authorized to make the contract, or that the defendant corporation ratified the contract alleged.
Judgment reversed, and a new trial ordered, with costs to the appellant to abide the event. All concur.